DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: retaining member in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The examiner finds a pad eye or its equivalent to be the corresponding structure of the claimed retaining member. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “single-sided fasteners”. It is unclear what single-sided is meant. In the specification, page 4, the preferable single-sided is a rivet. However, even rivet has at least two sides, i.e., one end with head and opposing end at the end of the thread. The specification does not provide further definition for the single-sided fastener. For purposes of this examination, this limitation is interpreted as a fastener having at least one side.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3, 5, 7, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayda (U.S. Pre-Grant Publication No. 2012/0243989).

As per claim 1, Mayda discloses an access arrangement of a wind turbine blade for accessing a hollow space within the blade, the hollow space being at least in part defined by a blade shell member, the access arrangement comprising an access opening (opening to receive load mitigation device 150; figures 2, 3) provided in the blade shell member (110), a cover panel (faceplate for load mitigation device 150; figures 2, 3) for covering the access opening (as shown; figure 2), a sealing member arranged between the cover panel and the blade shell member (a compliant gasket between the faceplate and the blade material; paragraph [0066]), and one or more fasteners for releasably fastening the cover panel to the blade shell member (the faceplate is fastened to the nut inserts in the mounting pockets, i.e., inherently having a fastener; paragraph [0066]).

As per claim 2, Mayda discloses an access arrangement according to claim 1, and further discloses a retaining member connecting the cover panel and the blade shell member independently of the one or more fasteners (more than one mounting holes for fasteners shown, i.e., more than one fasteners independently retaining faceplate of load mitigation device to the blade shell; figures 2, 3).

As per claim 3, Mayda discloses an access arrangement according to claim 1, and further discloses wherein the one or more fasteners are single-sided fasteners (faceplate is fastened to the nut inserts in the mounting pockets, i.e., inherently having a fastener for fastening; paragraph [0066]).

As per claim 5, Mayda discloses an access arrangement according to claim 1, and further discloses wherein the blade shell member has an outer surface, the outer surface of the blade shell member comprising an annular indentation surrounding the access opening for receiving the sealing member (faceplate of load mitigation device 150 received within a mounting pocket and load mitigation device 150 is flush with the blade outer surface, i.e., the mounting pocket forming an annular indentation surrounding the opening to receive the body of load mitigation device 150; figure 2; paragraph [0066]).

As per claim 7, Mayda discloses an access arrangement according to claim 5, and further discloses wherein the holes provided in the blade shell member are arranged annularly along the annular indentation of the outer surface of the blade shell member, the holes surrounding the access opening (faceplate is fastened to the nut inserts in the mounting pockets (annular indentation), i.e., the mounting holes arranged annularly along the indentations formed by the mounting pocket surrounding the opening; figure 2; paragraph [0066]).

As per claim 8, Mayda discloses an access arrangement according to claim 1, and further discloses wherein the sealing member is an annular gasket (compliant gasket between the faceplate and the blade material; paragraph [0066]).


As per claim 10, Mayda discloses a wind turbine blade (10) having a profiled contour including a pressure side and a suction side, and a leading edge and a trailing edge with a (as shown; figure 1), the wind turbine blade extending in a spanwise direction between a root end and a tip end, wherein the blade comprises a shell body with at least one pressure side shell member and at least one suction side shell member (pressure side shell and suction side shell shown; figure 2), and wherein the pressure side shell member or the suction side shell member (as shown; figure 2) comprises an access opening (opening to receive load mitigation device 150; figures 2, 3) provided in the blade shell member (110), a cover panel (faceplate for load mitigation device 150; figures 2, 3) for covering the access opening (as shown; figure 2), a sealing member arranged between the cover panel and the blade shell member (a compliant gasket between the faceplate and the blade material; paragraph [0066]), and one or more fasteners for releasably fastening the cover panel to the blade shell member (the faceplate is fastened to the nut inserts in the mounting pockets, i.e., inherently having a fastener; paragraph [0066]).

Claim(s) 1, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandercock (U.S. Pre-Grant Publication No. 2015/0377217).

As per claim 1, Sandercock discloses an access arrangement of a wind turbine blade for accessing a hollow space within the blade, the hollow space being at least in part defined by a blade shell member, the access arrangement comprising an access opening (38; figure 2G) provided in the blade shell member (12), a cover panel (26; figure 2H) for covering the access opening (as shown; figure 2H), a sealing member (20) arranged between the cover panel and the blade shell member (as shown; figure 2H), and one or more fasteners for releasably fastening the cover panel to the blade shell member (threaded shaft 40 acting as a fastener to releasably fasten connecting element 26 to blade shell 12; figure 2h).

(10) having a profiled contour including a pressure side and a suction side, and a leading edge and a trailing edge with a chord having a chord length extending therebetween (as shown; figure 1A), the wind turbine blade extending in a spanwise direction between a root end and a tip end, wherein the blade comprises a shell body with at least one pressure side shell member and at least one suction side shell member (pressure side shell and suction side shell shown; figure 1A), and wherein the pressure side shell member or the suction side shell member (as shown; figure 1A) comprises an access arrangement of a wind turbine blade for accessing a hollow space within the blade, the hollow space being at least in part defined by a blade shell member, the access arrangement comprising an access opening (38; figure 2G) provided in the blade shell member (12), a cover panel (26; figure 2H) for covering the access opening (as shown; figure 2H), a sealing member (20) arranged between the cover panel and the blade shell member (as shown; figure 2H), and one or more fasteners for releasably fastening the cover panel to the blade shell member (threaded shaft 40 acting as a fastener to releasably fasten connecting element 26 to blade shell 12; figure 2h).

As per claim 11, Sandercock discloses a method of manufacturing an access arrangement according to claim 1, comprising the steps of arranging an implant (48; figure 2B) in a mould (44) for moulding a wind turbine blade shell part (as shown; figures 2B-2C), arranging a fibre material on said mould and the implant, infusing the fibre material and implant with a resin, curing the resin to produce a hardened blade shell part (resin infusion on inner mould surface 46 over pre-formed component 50; paragraphs [0059]-[0065]), removing the implant from the hardened blade shell part (figure 2F) to expose an indentation (28) on the surface of the shell part at the location of the implant (as shown; figure 2F), and drilling or cutting a hole (38) through the shell part at the location of the indentation to produce an access opening (as shown; figure 2G).

Claim(s) 1, 3, 4, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madsen (U.S. Pre-Grant Publication No. 2014/0199170).

As per claim 1, Madsen discloses an access arrangement of a wind turbine blade for accessing a hollow space within the blade, the hollow space being at least in part defined by a blade shell member, the access arrangement comprising an access opening (opening occupied by intermediate component 123; figure 4) provided in the blade shell member (200), a cover panel (121) for covering the access opening (as shown; figure 4), a sealing member (10) arranged between the cover panel and the blade shell member (as shown; figure 4), and one or more fasteners (120) for releasably fastening the cover panel to the blade shell member (as shown; figure 4).

As per claim 3, Madsen discloses an access arrangement according to claim 1, wherein the one or more fasteners (98) are single-sided fasteners (bolt 120 having only one head; figure 4).

As per claim 4, Madsen discloses an access arrangement according to claim 1, wherein the one or more fasteners comprise a dielectric material (ends of fasteners made from insulating material (dielectric material); paragraph [0015]).

As per claim 10, Madsen discloses a wind turbine blade (2) having a profiled contour including a pressure side and a suction side, and a leading edge and a trailing edge with a chord having a chord length extending therebetween (as shown; figure 1), the wind turbine blade extending in a spanwise direction between a root end and a tip end, wherein the blade comprises a shell body with at least one pressure side shell member and at least one suction (pressure side shell and suction side shell shown; figure 1), and wherein the pressure side shell member or the suction side shell member (as shown; figure 1) comprises an access arrangement of a wind turbine blade for accessing a hollow space within the blade, the hollow space being at least in part defined by a blade shell member, the access arrangement comprising an access opening (opening occupied by intermediate component 123; figure 4) provided in the blade shell member (200), a cover panel (121) for covering the access opening (as shown; figure 4), a sealing member (10) arranged between the cover panel and the blade shell member (as shown; figure 4), and one or more fasteners (120) for releasably fastening the cover panel to the blade shell member (as shown; figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayda in view of Official Notice.

As per claim 6, Mayda discloses an access arrangement according to claim 1, wherein each fastener is releasably inserted in aligned respective holes provided in the cover panel, and blade shell member, wherein the holes provided in the cover panel are arranged annularly along an outer circumference of the cover panel (faceplate of load mitigation device 150 has a plurality of mounting holes and the faceplate is fastened to the nut inserts in the mounting pockets, i.e., fastener received in the mounting holes in load mitigation device and the mounting hole in nut insert; figure 2; paragraph [0066]), and wherein the aligned respective holes provided in the cover panel and blade shell member are arranged such that the cover panel can be releasably fastened to the blade shell member in a single spatial orientation only (the faceplate of load mitigation device 150 is only able to be mounted such a way that the length of the faceplate is aligned with the spanwise direction of blade 10, only one spatial orientation; figure 2).
While Mayda does not explicitly teach wherein the fastener is releasably inserted in sealing member and wherein the holes are provided in sealing member, the examiner takes an official notice that a gasket having a plurality of aligning holes are common in the gasket art. The use of such gasket for alignment and proper sealing is capable of instant and unquestionable demonstration as being well-known. See MPEP 2144.03. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Mayda’s gasket to having aligning holes aligned with the holes in the cover panel and the blade shell.

Claims 1, 9, 10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Humblot (U.S. Pre-Grant Publication No. 2015/0132137), in view of Kita (U.S. Pre-Grant Publication No. 2008/0240925).

As per claim 1, Humblot discloses an access arrangement of a wind turbine blade for accessing a hollow space within the blade, the hollow space being at least in part defined by a blade shell member, the access arrangement comprising an access opening (opening at door 8; figure 1; paragraph [0077]) provided in the blade shell member (7a, 7b), a cover panel (door 8; figure 1) for covering the access opening (as shown; figure 1)

Kita is an analogous prior art in that Kita teaches a cover member in a wind turbine blade. Kita teaches a sealing member (S; figure 1) arranged between the cover panel (11) and the blade shell member (1R), and one or more fasteners (12) for releasably fastening the cover panel to the blade shell member (paragraph [0055]). Kita’s sealing and the fastener provides a secure mounting of the cover panel to the blade shell member. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Humblot’s access arrangement to incorporate Kita’s sealing member and the fastener as it would provide a predictable result of securely mounting the cover panel to the blade shell.

As per claim 9, Humblot, in view of Kita discloses an access arrangement according to claim 1. Humblot does not explicitly disclose wherein the access opening covers an area of not more than 0.25 m2. However, it would only require a design choice or routine optimization to select an area for the access opening and limitations relating to the size were not sufficient to patentably distinguish over the prior art (see MPEP 2144.04). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Humblot’s access opening to incorporate an area of not more than  0.25 m2 as it would only require a design choice or routine optimization to select an area.

As per claim 10, Humblot discloses a wind turbine blade (as shown; figure 1) having a profiled contour including a pressure side and a suction side, and a leading edge and a trailing edge with a chord having a chord length extending therebetween (as shown; figure 1), the wind turbine blade extending in a spanwise direction between a root end and a tip end, wherein the blade comprises a shell body with at least one pressure side shell member and at least one (pressure side shell and suction side shell shown; figure 1), and wherein the pressure side shell member or the suction side shell member (as shown; figure 1) comprises an access arrangement of a wind turbine blade for accessing a hollow space within the blade, the hollow space being at least in part defined by a blade shell member, the access arrangement comprising an access opening (opening at door 8; figure 1; paragraph [0077]) provided in the blade shell member (7a, 7b), a cover panel (door 8; figure 1) for covering the access opening (as shown; figure 1)
Humblot does not explicitly disclose a sealing member arranged between the cover panel and the blade shell member, and one or more fasteners for releasably fastening the cover panel to the blade shell member.
Kita is an analogous prior art in that Kita teaches a cover member in a wind turbine blade. Kita teaches a sealing member (S; figure 1) arranged between the cover panel (11) and the blade shell member (1R), and one or more fasteners (12) for releasably fastening the cover panel to the blade shell member (paragraph [0055]). Kita’s sealing and the fastener provides a secure mounting of the cover panel to the blade shell member. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Humblot’s access arrangement to incorporate Kita’s sealing member and the fastener as it would provide a predictable result of securely mounting the cover panel to the blade shell.

As per claim 12, Humblot discloses a method of manufacturing a wind turbine blade having a profiled contour including a pressure side and a suction side, and a leading edge and a trailing edge with a chord having a chord length extending therebetween, the wind turbine blade extending in a spanwise direction between a root end and a tip end, the method comprising the steps of:  a1) manufacturing a pressure side shell half and a suction side shell half over substantially the entire length of the wind turbine blade (laying up external intrados skin in a half mold and applying same procedure for the extrados; paragraphs [0090], [0098]),  b1) (22, 22’, 23, collectively) within one of the shell halves, the spar structure comprising a first part (22) and a second part (22’), the first and second part being releasably coupled to each other (as shown; figure 5),  c1) closing and joining the shell halves for obtaining a closed shell (as shown; figure 1),  d1) cutting the closed shell along a cutting plane substantially normal to the spanwise direction of the closed shell to obtain a first and a second blade segment, each blade segment comprising part of the pressure side shell half and part of the suction side shell half, wherein the spar structure extends across the cutting plane (cutting the sole pieces of the blade without cutting the link plates; paragraphs [0103]-[0105]),  e1) uncoupling the first and second part of the spar structure (dismantling the sections for storage and transportation; paragraph [0114]),  f1) separating the first blade segment from the second blade segment (dismantling the sections for storage and transportation; paragraph [0114]), g1) joining and sealing the first blade segment to the second blade segment for obtaining the wind turbine blade (as shown; figures 1, 5), wherein the spar structure comprises at least one locking pin for releasably coupling the first part to the second part of the spar structure through aligned respective locking apertures in each of the first and second part of the spar structure (link plate 23 bolted on longitudinal members 22 and 22’, i.e., via a bolt (locking pin); paragraph [0074]; figure 5). Furthermore, Humblot, in view of Kita, teaches wherein the wind turbine blade comprises an access arrangement according to claim 1 (see combination for claim 1 above) .

As per claim 13, Humblot, in view of Kita, discloses a method according to claim 12. Humblot further discloses wherein step el) comprises withdrawing the locking pin from the aligned respective apertures in each of the first and second part of the spar structure via the access arrangement (removing bolts on link plates 23 via doors 23; paragraph [0077]).

(door 8 for access to the link plates permitting them to be bolted and when appropriate, to be removed to permit dismantling of the sections; paragraph [0077]).

As per claim 15, Humblot, in view of Kita, discloses a wind turbine blade obtainable by the method according to claim 12 (construction of wind turbine; paragraph [0107]).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kirkpatrick (U.S. Pre-Grant Publication No. 2010/0122442) teaches a wind turbine blade having two segments with an access opening to access fasteners at the joint.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745